JELKE, J.
A part of the court incline to the opinion that the physical facts of a violation of the provisions of the Ohio statutes and resultant injury to plaintiff being shown, makes out a prima facie case and puts the burden upon the defendant company to show itself without fault.
For the purpose of the consideration of this case, however, we will adopt the rule as to liability most favorable to defendant in error, viz.: *302If the defendant company knowingly permitted these one hundred and fifty-four head of southern cattle to remain in native pens for any other purpose than'to be fed and watered or for immediate slaughter, and to be dealt with as native cattle, and injury resulted to plaintiff, Neal, without fault on his part, then the defendant company is liable.
So far as any knowledge could come from a mere inspection of the cattle, we put plaintiff and defendant on the same plane, and hold both alike free from negligence.
It appears that these cattle were in the native pens from about six-thirty o’clock p. m., of April 12, until about one o’clock p. m., of April 14; that Edmunds received and checked off the bills of lading by eight o’clock on the morning of the thirteenth, and that these bills showed these cattle to be from the southern or schedule district. These facts are without dispute, and it is from, these facts that the court below, in our opinion, made an erroneous deduction.
■' Because the foreman of the unloading crew did not know, in the absence of the indicia required by statute, and not in the course of his duties having anything to do with the bills of lading, and Edmunds in the course of his duties not knowing where the cattle were, the court below held that the defendant company could not be held in law to know that these southern .cattle were in native pens. While the corporation only is chargeable with that knowledge which comes to each of its servants within the scope of the duties of each of its servants respectively, the corporation as the common head, brain center so to -speak, must be held to have the composite knowledge which comes to it through the channels of its several servants. It is not necessary that any one servant should know all the facts. If it were, all a corporation would have to do would be .to limit the scope of the duties of each servant, and the corporation could never be held to know all about anything.
Because the hand cannot distinguish color, or the eye apprehend hardness, are we to say that a man cannot be charged with the composite knowledge that iron is grey and hard? Or could a corporation by limiting the number and authority, of its agents so deprive itself of avenues of approach or information that it could not know certain palpable facts at all ? No. Between eight' A’, m. 'of the thirteenth and one p. m. of the tourteenth of April, the defendant company must be held to have known both what Edmunds knew in the usual course of his duties and what the foreman of the unloading crew knew in the usual course of his duties, and putting this knowledge together the company must be held to have had culpable knowledge of the wrongful fact.
*303We' are, therefore, of the opinion that the judgment of the common pleas court should be reversed.
We are further of opinion that in the trial of a cause like this the distinction between issues of fact and law is better preserved by a trial with jury.